Judgment, Supreme Court, Bronx County (Edward Davidowitz, J., at suppression hearing; Ira Globerman, J., at plea; William Donnino, J., at sentence), rendered July 27, 1994, convicting defendant of two counts of robbery in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. Defendant failed to raise any of his current claims and, thus, they *342are not preserved for appellate review as a matter of law (CPL 470.05 [2]). Additionally, all of the evidence he relies on in support of his claims is dehors the record, precluding appellate review (People v Charleston, 54 NY2d 622, 623). To the extent that defendant’s current argument may be read as making a claim that he was denied effective assistance of counsel at the hearing due to counsel’s failure to raise additional issues, that claim is likewise unsupported by the record. Concur—Sullivan, J. P., Rosenberger, Wallach and Tom, JJ.